DETAILED ACTION
The following is a Non-Final Office Action in response to the Amendment/Remarks received on 22 December 2020.  Claims 1, 7, 9, 11, 18 and 20 have been amended.  Claims 8 and 19 have been cancelled.  Claims 1-7, 9-18 and 20 remain pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, pg. 6, filed 22 December 2020, with respect to objected claims 1 and 7 have been fully considered and are persuasive in light of the claim amendments filed on 22 December 2020.  The objections of claims 1 and 7 have been withdrawn. 

Applicant’s arguments, see Remarks, pg. 6, filed 22 December 2020, with respect to rejected claims 9, 11-18 and 20 under 35 U.S.C. 112(b) have been fully considered and are persuasive in light of the claim amendments filed on 22 December 2020.  The rejections of claims 9, 11-18 and 20 have been withdrawn. 



Allowable Subject Matter
The indicated allowability of claim 8 is withdrawn in view of the newly discovered reference to U.S. Patent Publication No. 2020/0041162 A1 (hereinafter Conrad).  Rejections based on the newly cited reference(s) follow.

Examiner’s Note
Claims 9 and 20 are rejected in view of newly the discovered reference of U.S. Patent Publication No. 2016/0212831 A1 (hereinafter Dobai).

Claim Objections
Claims 9 and 20 are objected to because of the following informalities:  
Claim 9, line 2 is missing a conjunction between the limitations of “Bluetooth beacon locations” and “wireless triangulation”.

Claim 20, line 2 is missing a conjunction between the limitations of “Bluetooth beacon locations” and “wireless triangulation”.
Appropriate correction is required.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 11-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2014/0031989 A1 (hereinafter Bergman) in view of U.S. Patent Publication No. 2014/0217186 A1 (hereinafter Kramer) in further view of U.S. Patent Publication No. 2020/0041162 A1 (hereinafter Conrad).

As per claim 1, Bergman substantially teaches the Applicant’s claimed invention.  Bergman teaches the limitation of an HVAC system configured to interface with a user device, the HVAC system comprising: 
a controller (Fig. 2, element 18; i.e. HVAC controller), the controller configured operate at least one unit of an HVAC system (pgs. 3-4, par. [0030] and Fig. 2, element 4; the processor of the controller controls or at least partially controls one or more HVAC components of an HVAC system); and  
the controller (Fig. 2, element 18) operably connecting to the user device (Fig. 2, element 62; i.e. “… mobile phones including smart phones, PDAs, tablet computers, laptop or personal computers, wireless network-enabled key fobs, e-Readers and the like.”) and the user device configured to operably communicate with the controller to control an aspect of operation of the HVAC system (pg. 3, par. [0024] and [0025]; i.e. a 
 
Not explicitly taught are at least one of: the controller configured to conduct a first automatic identification of the user device and initiate communication between the controller and the user device or the user device configured to conduct a second automatic identification of the controller and initiate communication between the user device and the controller; and 
wherein the first automatic identification or the second automatic identification is based on at least one of a credential of a user, a profile of a user, and proximity of the user device to an HVAC system component.

	However Kramer, in an analogous art of heating, ventilation and air conditioning (HVAC) units (pg. 1, par. [0002]), teaches the missing limitation of the controller (Fig. 2, element 200; a temperature control unit) configured to conduct a first automatic identification of the user device (Fig. 3, element 306; i.e. smart phone) and initiate communication between the controller and the user device (pgs. 2-3, par. [0037]; i.e. a temperature control unit supports pairing using near field communications 214 or NFC, as well as radio frequency (RF) proximity using low energy Bluetooth) for the purpose of providing a means for communication between controller (pgs. 2-3, par. [0037] and Fig. 2, element 200) and user device (Fig. 3, element 306).

Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the Applicant’s invention to modify the teaching of Bergman to include the addition of the limitation of the controller configured to conduct a first automatic 

Bergman in view of Kramer does not expressly teach wherein the first automatic identification or the second automatic identification is based on at least one of a credential of a user, a profile of a user, and proximity of the user device to an HVAC system component.

	However Conrad, in an analogous art of a HVAC system (pg. 1, par. [0004]), teaches the missing limitation of automatic identification is based on proximity of the user device to an HVAC system component (pgs. 8-9, par. [0130], [0131] and [0133] and Fig. 5, element 564 of Fig. 5, element 506; i.e. a local communication interface of a control unit is used to permit secured communication by authorized devices (e.g. smartphones) in the vicinity of the control unit via a Bluetooth network using authenticated pairing and encryption techniques) for the purpose of controlling a HVAC device (pg. 9, par. [0134]).

Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the Applicant’s invention to modify the teaching of Bergman in view of Kramer include the addition of the limitation of automatic identification is based on proximity of the user device to an HVAC system component to advantageously provide secured remote control of an HVAC unit (Conrad: pgs. 8-9, par. [0133] and [0134]).

As per claim 2, Bergman teaches the user device configured to: 

receive user input for performing a function of the HVAC system (pg. 4, pg. [0034] and [0035]; i.e. user inputs entered via the virtual user interface); and 
instruct the HVAC system to perform the function (pg. 4, par. [0035]; i.e. a control algorithm for the HVAC system is updated using the virtual user interface and transmitted to the HVAC controller for execution). 
 
As per claim 3, Bergman teaches the user device comprises (Fig. 2, element 62) at least one of a mobile device, a smartphone, PDA or tablet (pg. 3, par. [0024]; i.e. “… mobile phones including smart phones, PDAs, tablet computers, laptop or personal computers, wireless network-enabled key fobs, e-Readers and the like.”). 
 
As per claim 4, Bergman teaches the controller (Fig. 2, element 18) is at least one of a unit controller or a system controller configured to control one or more units of the HVAC system (pg. 1, par. [0016]; i.e. “… the HVAC controller(s) 18 may be configured to control the comfort level in the building or structure by activating and deactivating the HVAC component(s) 6 in a controlled manner.”). 
 
As per claim 5, Bergman teaches the controller are configured to communicate with the HVAC system over at least one of a wired connection and a wireless connection (pg. 1, par. [0016]; i.e. “The HVAC controller(s) 18 may be configured to control the HVAC component(s) 6 via a wired or wireless communication link 20.”).  
As per claim 6, Bergman does not expressly teach the wireless connection is at least one of Bluetooth, WiFi, NFC, and Cellular. 

However Kramer, in an analogous art of heating, ventilation and air conditioning (HVAC) units (pg. 1, par. [0002]), teaches the missing limitation of the wireless connection is at least one of Bluetooth and WiFi (pg. 3, par. [0041] and [0044]; i.e. a temperature control unit communicates wirelessly with a HVAC unit using WiFi or Bluetooth) for the purpose of programming and sending other data to a HVAC unit (pg. 3, par. [0041]).

Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the Applicant’s invention to modify the teaching of Bergman to include the addition of the limitation of the wireless connection is at least one of Bluetooth and WiFi to advantageously provide added efficiency and control to an HVAC unit (Kramer: pgs. 2-3, par. [0037]). 

As per claim 7, Bergman teaches the aspect of operation includes updating software of the HVAC system (pg. 4, par. [0035]; i.e. updating a control algorithm using the virtual user interface).

As per claim 11, Bergman substantially teaches the Applicant’s claimed invention.  Bergman teaches the limitations of a method for operating a HVAC system, the method comprising: 

communicating between the user device and the controller to control an aspect of operation of the HVAC system (pg. 3, par. [0024] and [0025]; i.e. a mobile wireless device is used to access and/or control the HVAC controller from a remote location). 
 
Not explicitly taught are identifying automatically a controller of an HVAC system and initiating communication between a user device and the controller of the HVAC system or identifying automatically a user device of an HVAC system and initiating communication between a controller and the user device of the HVAC system; and 
wherein the identifying is based on at least one of a credential of a user, a profile of a user, and proximity of the user device to an HVAC system component.

However Kramer, in an analogous art of heating, ventilation and air conditioning (HVAC) units (pg. 1, par. [0002]), teaches the missing limitation of identifying automatically a user device (Fig. 3, element 306; i.e. smart phone) of an HVAC system (Fig. 3, element 302) and initiating communication between a controller (Fig. 2, element 200; a temperature control unit) and the user device (Fig. 3, element 306) of the HVAC system (pgs. 2-3, par. [0037]; i.e. a temperature control unit supports pairing using near field communications 214 or NFC, as well as radio frequency (RF) proximity using low energy Bluetooth) for the purpose of providing a means for communication between 

Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the Applicant’s invention to modify the teaching of Bergman to include the addition of the limitation of identifying automatically a user device of an HVAC system and initiating communication between a controller and the user device of the HVAC system to advantageously provide contactless pairing between two devices (Kramer: pgs. 2-3, par. [0037]). 

Bergman in view of Kramer does not expressly teach wherein the identifying is based on at least one of a credential of a user, a profile of a user, and proximity of the user device to an HVAC system component.

	However Conrad, in an analogous art of a HVAC system (pg. 1, par. [0004]), teaches the missing limitation of identifying is based on proximity of the user device to an HVAC system component (pgs. 8-9, par. [0130], [0131] and [0133] and Fig. 5, element 564 of Fig. 5, element 506; i.e. a local communication interface of a control unit is used to permit secured communication by authorized devices (e.g. smartphones) in the vicinity of the control unit via a Bluetooth network using authenticated pairing and encryption techniques) for the purpose of controlling a HVAC device (pg. 9, par. [0134]).

Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the Applicant’s invention to modify the teaching of Bergman in view of Kramer include the addition of the limitation of identifying is based on proximity of the 

As per claim 12, Bergman teaches the user device configured to: 
providing a graphical user interface (Fig. 3, element 68; i.e. a virtual user interface using the mobile wireless device) on the user device to the HVAC system (pg. 4, par. [0034]);  
receiving user input via the user device for performing a function of the HVAC 
system (pg. 4, pg. [0034] and [0035]; i.e. user inputs entered via the virtual user interface); and 
instructing the HVAC system via the user device to perform the function (pg. 4, par. [0035]; i.e. a control algorithm for the HVAC system is updated using the virtual user interface and transmitted to the HVAC controller for execution). 
 
As per claim 13, Bergman teaches the user device (Fig. 2, element 62) comprises at least one of a mobile device, a smartphone, PDA or tablet (pg. 3, par. [0024]; i.e. “… mobile phones including smart phones, PDAs, tablet computers, laptop or personal computers, wireless network-enabled key fobs, e-Readers and the like.”).
 
As per claim 14, Bergman teaches the controller (Fig. 2, element 18) is at least one of a unit controller or a system controller configured to control one or more units of the HVAC system (pg. 1, par. [0016]; i.e. “… the HVAC controller(s) 18 may be 
 
As per claim 15, Bergman teaches operating at least one of the user device and the controller to communicate with the HVAC system over at least one of a wired connection and a wireless connection (pg. 1, par. [0016]; i.e. “The HVAC controller(s) 18 may be configured to control the HVAC component(s) 6 via a wired or wireless communication link 20.”).  
 
As per claim 16, Bergman does not expressly teach the wireless connection is at least one of Bluetooth, WiFi, NFC, and Cellular. 

However Kramer, in an analogous art of heating, ventilation and air conditioning (HVAC) units (pg. 1, par. [0002]), teaches the missing limitation of the wireless connection is at least one of Bluetooth and WiFi (pg. 3, par. [0041] and [0044]; i.e. a temperature control unit communicates wirelessly with a HVAC unit using WiFi or Bluetooth) for the purpose of programming and sending other data to a HVAC unit (pg. 3, par. [0041]).

Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the Applicant’s invention to modify the teaching of Bergman to include the addition of the limitation of the wireless connection is at least one of Bluetooth and WiFi to advantageously provide added efficiency and control to an HVAC unit (Kramer: pgs. 2-3, par. [0037]). 
As per claim 18, Bergman teaches the aspect of operation includes updating software of the HVAC system (pg. 4, par. [0035]; i.e. updating a control algorithm using the virtual user interface). 

Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bergman in view of Kramer in further view of Conrad and U.S. Patent Publication No. 2016/0212831 A1 (hereinafter Dobai).

As per claim 9, Bergman in view of Kramer in further view of Conrad does not expressly teach the proximity is based on at least one of GPS location, Bluetooth beacon locations, wireless triangulation.

However Dobai, in an analogous art of remote control systems (pg. 1, par. [0001]), teaches the missing limitation of the proximity is based on Bluetooth beacon locations (pgs. 8-9, par. [0153]; i.e. smartphones use Bluetooth beacons to detect locations) for the purpose of issuing control commands to a controllable device (pg. 1, par. [0011] and pgs. 8-9, par. [0153]). 

Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the Applicant’s invention to modify the teaching of Bergman in view of Kramer in further view of Conrad to include the addition of the limitation of the proximity is based on Bluetooth beacon locations to advantageous to provide an improved system for remotely controlling a controllable device, in which individual users are capable of 
controlling the controllable device (Dobai: pg. 1, par. [0005]).

As per claim 20, Bergman in view of Kramer in further view of Conrad does not expressly teach the proximity is based on at least one of GPS location, Bluetooth beacon locations, wireless triangulation.

However Dobai, in an analogous art of remote control systems (pg. 1, par. [0001]), teaches the missing limitation of the proximity is based on Bluetooth beacon locations (pgs. 8-9, par. [0153]; i.e. smartphones use Bluetooth beacons to detect locations) for the purpose of issuing control commands to a controllable device (pg. 1, par. [0011] and pgs. 8-9, par. [0153]). 

Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the Applicant’s invention to modify the teaching of Bergman in view of Kramer in further view of Conrad to include the addition of the limitation of the proximity is based on Bluetooth beacon locations to advantageous to provide an improved system for remotely controlling a controllable device, in which individual users are capable of 
controlling the controllable device (Dobai: pg. 1, par. [0005]).

Claims 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bergman in view of Kramer in further view of Conrad and U.S. Patent Publication No. 2010/0241275 A1 (hereinafter Crawford).

As per claim 10, Bergman in view of Kramer in further view of Conrad does not expressly teach at least one of the unit and the HVAC system comprises an outdoor commercial rooftop unit. 
 


Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the Applicant’s invention to modify the teaching of Bergman in view of Kramer in further view of Conrad to include the addition of the limitation of at least one of the unit and the HVAC system comprises an outdoor commercial rooftop unit to effectively enable use of a portable electronic device (e.g. mobile phone) to analyze, check or monitor rooftop unit (RTU) performance and information (pg. 3, par. [0039]).

As per claim 17, Bergman in view of Kramer in further view of Conrad does not expressly teach at least one of the unit and the HVAC system comprises an outdoor commercial rooftop unit. 
 
However Crawford, in an analogous art of HVAC components (pg. 1, par. [0001]), teaches the missing limitation of at least one of the unit and the HVAC system comprises an outdoor commercial rooftop unit (pg. 2, par. [0028] and [0029] and Fig. 2A, element 202, 204 and 206; i.e. rooftop unit) for the purpose of configuring a roof top air handling unit (pg. 1, par. [0001]).

Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the Applicant’s invention to modify the teaching of Bergman in view of .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

The following references are cited to further show the state of the art with respect to communication systems and heating, ventilating and air conditioning (HVAC) systems. 

U.S. Patent Publication No. 2011/0007901 A1 discloses a communication device, which can simplify various setting processes, transmits, to a server via a network, external device information received from an external device by using proximity wireless communication.

U.S. Patent Publication No. 2015/0334188 A1 discloses a network system, a server, a terminal, and an information processing method that allows a user to control home devices such as an air conditioner and a television, or obtain information of such 
devices from outside by using terminals such as a smartphone and a tablet.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L NORTON whose telephone number is (571)272-3694.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert E Fennema can be reached on 571-272-2748.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER L NORTON/Primary Examiner, Art Unit 2117